Citation Nr: 1720985	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for bradycardia status post pacemaker implant with surgical scars.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ), in October 2014, and transcript of the hearing is of record.

The Board remanded this claim for further development in October 2014, March 2015, and July 2016.  The RO has substantially complied with the most recent remand directives. As such, the Board will proceed to the merits of the case. 


FINDING OF FACT

The Veteran's heart condition is not etiologically related to his military service or his posttraumatic stress disorder (PTSD).   


CONCLUSION OF LAW

The criteria for service connection for heart disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in April 2010, September 2010 and July 2016.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs), VA medical records, and social security administration records are in the file.  The Veteran was given VA examinations in October 2010, December 2014, August2015, and September 2016.  The examiners' respective reports are of record and the most recent examination is sufficient for Board to decide this claim.  That is, this most recent report with addendum addresses the questions raised by this appeal with opinions supported by adequate rationale based on a correct factual foundation.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 




II. Service Connection 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Where the evidence of record supports the claim or is in relative equipoise, the Board grants the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Conversely, the Board denies the claim if the preponderance of the evidence is against granting said claim. Id.  

The first element is satisfied as the Veteran has a current disability. He has a diagnosis of symptomatic bradycardia and atrial tachycardia.  See December 2014 VA examination. 

Similarly, the second element of a service connection claim-in service incident-is met as the Veteran had a confirmed service in the brown waters of Vietnam, thereby presumed to have been exposed to herbicides.  

However, the evidence is against a finding that there is a nexus between the Veteran's current condition and his military service.  In that regard, the record contains a September 2016 VA medical opinion and an October 2016 addendum. The reports shows that the examiner has reviewed the Veteran's claims folder, considered his lay statements, and provided a complete rational to support the examiner's conclusion.  Therefore, the Board finds these opinions adequate and highly probative with respect to the nexus element. 

In the September 2016 medical opinion, the examiner concluded that the Veteran's heart disability is less likely than not related to or aggravated by his military service.  The examiner explained that although the Veteran stated that he felt fatigue in service, his medical records are silent for complaint or diagnosis of cardiovascular problems.  The examiner further explained that there was no arrhythmia noted or objective evidence of cardiovascular condition in service or during the presumptive period thereafter.  In light of this opinion, the Board finds no evidence to support a direct nexus between the Veteran's current condition and his military service.  

The Board finds that the examiner's reasons for this opinion relied on findings from the period of service and provide a basis for the examiner finding that the Veteran's general complaints of fatigue were not shown by the record to be due to a heart disability that began in service.  That is, the Veteran is competent and credible to testify that he felt fatigue in service but he has not been shown to have the expertise to opine that this fatigue was due to a specific disability.  The Veteran's statements regarding the specific reason for his fatigue, therefore, are not probative.  The examiner reviewed these assertions regarding fatigue and reviewed the STRs reports that made findings relevant to the Veteran's overall health and that of his heart.  On this basis, the Board finds that the examiner's opinion is supported by the facts of this case and is supported by rationale that is logical in the Board's judgment.

Given the Veteran's presumed herbicide exposure, the Board has considered whether the nexus element can be presumptively satisfied. To that end, the applicable laws and regulations provide that certain enumerated diseases, including ischemic heart disease, will be presumed to be the result of such exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  

In this instance, the September 2016 VA examiner found that the Veteran's heart condition does not constitute ischemic heart disease. According to the examiner, an ischemic heart disease involves an inadequate supply of blood and oxygen to the heart muscle, while the Veteran has symptomatic bradycardia and atrial tachycardia, which involve electrical signal and/or pathway disruption.  Because the Veteran's heart condition is neither an ischemic heart disease nor any other disease presumed to be related to herbicide exposure, the nexus element of a service connection claim is not presumptively satisfied.  The Board finds that the examiner provided an adequate basis for finding why the presumption does not apply to the Veteran's heart diagnoses.  The is no probative evidence that indicates that the Veteran's diagnoses are due to the conceded exposure.  As directed by the Board, the clinician addressed the Veteran's conceded exposure to Agent Orange when providing this opinion, but found no link and supported this opinion by adequate rationale under the facts of this case.  See generally Combee v. Brown, 34 F.3d 1039 (1994).

Finally, the Board has also considered the Veteran's contention that his heart disability is secondary to his PTSD. Establishing service connection on a secondary basis requires evidence sufficient to show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

Here, the first element of a secondary service connection claim has been satisfied as the Veteran has a current condition.  However, the September 2016 VA examiner's opined that internal medicine literature lack sufficient objective, medically-based, clinical evidence to show a nexus between PTSD and the Veteran's heart disability.  To the contrary, current medical research reflects independent and separate confounder for cardiac arrhythmia and PTSD. In the October 2016 addendum, the clinician thorough and comprehensively explains her rationale for finding that the service-connected PTSD did not cause or aggravate the diagnosed heart disability.

Therefore, the preponderance of the evidence is against a finding that the Veteran's heart disability is etiologically related to his military service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to service connection for a heart disability is denied. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


